Case 1:21-cv-01072-CJN Document 22-1 Filed 08/16/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

 

-NATIONAL SENTRY SECURITY SYSTEMS, INC.,
et al.,
Plaintiffs,
v. Civil Action No.: 21-01072 (CJN)
SIEMENS CORP. et ai..,
Defendants.

 

 

DECLARATION OF FRANK MOLINARO IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS

I, Frank Molinaro, the undersigned, declare and say:

1. I make this declaration in support of Defendants Siemens Corporation and

Siemens Industry, Inc.’s Motion to Dismiss.

2. I am over the age of 18 and competent to testify in this matter and either have

personal knowledge of the facts in this Declaration or can attest to them based upon other

knowledge, information and belief.

a [am currently employed by Siemens Corporation as a Senior Financial Analyst. I

have been employed with Siemens for over 35 years. Through my role as Senior Financial

Analyst and many years of employment with Siemens, I am familiar with the organizational

structure and activities of Siemens Corporation and Siemens Industry, Inc.

4. I understand that this case involves Arc Fault Circuit Interrupters (AFCIs), which

I understand Siemens Industry, Inc. sells in the United States.

5. Siemens Corporation is a Delaware corporation with its principal executive

offices in Washington, D.C.

 
Case 1:21-cv-01072-CJN Document 22-1 Filed 08/16/21 Page 2 of 2

6. Siemens Corp. does not design, manufacture, sell, market, import or distribute
AFCIs.
de Siemens Industry, Inc. is a Delaware corporation with its principal place of

business in Georgia.

8. Siemens Industry, Inc. is a wholly-owned subsidiary of Siemens Corporation.

9. Siemens Industry, Inc. designs, tests, manufactures, markets and distributes
AFCIs.

10. Siemens Corporation does not direct or control Siemens Industry, Inc.’s design,

manufacture, testing, distribution or sale of AFCIs, and never has.
11. Siemens Corporation and Siemens Industry, Inc. are, and have always been,

separate and distinct legal entities.

[ declare under penalty of perjury that the forgoing is true and correct to the best of my

knowledge, information and belief. Executed on August /j , 2021.

nat Wirt

Frank Molinaro

 
